                                                                                                   1089 Main Street, 502
Akram S. Alsaidi { z
                                                                                                      Paterson, NJ 07503
Joseph A. Chang {z
                                                                                                      Tel: 973-261-9600
Abdul N. Hamdan{                                                                                     Fax: 973-247-9001
David H. Amanullah {                                                                                 office@aclaws.com
Ahmad T. Aburas {                                                                                   www.aclaws.com
{   Member NJ Bar
z Member   NY Bar




                                                                                June 29, 2021

            Filed Via Pacer
            Judge Vernon S. Broderick
            U.S. District Court
            Southern District of New York (Foley Square)
            500 Pearl Street
            New York, NY 10007

                             RE: 2109971 Ontario Inc. v. Samira Furniture Ltd et. al.
                                   CASE #: 1:21-cv-04092-VSB



            Dear Judge Broderick,


                    In accordance with your Order entered on June 22, 2021, our motion to dismiss
            should be deemed moot without prejudice to refile a new motion to dismiss in
            accordance with Federal Rule of Civil Procedure 15(a)(3) based on the Plaintiff’s
            Amended Complaint.


            Regards,
                                                       I am in receipt of Defendants’ letter indicating that in light of Plaintiff’s
                                                       amended complaint, their motion to dismiss is now moot. Defendants’
                    Alsaidi & Chang, LLC               motion to dismiss, (Doc. 17), is deemed moot without prejudice to
                                                       filing a new motion to dismiss based on Plaintiff’s amended complaint.
                                                       The Clerk of Court is respectfully directed to terminate docket entry 17.
                    Joseph Chang
                    Joseph A. Chang, Esq.
                                                                                                         6/30/2021
